»72-/r
                                ELECTRONIC RECORD




COA #      01-13-00373-CR                        OFFENSE:        19.02 (Murder)

           Norma Jean Clark v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    228th District Court


DATE: 01/13/2015                  Publish: NO    TC CASE #:      1295757




                         IN THE COURT OF CRIMINAL APPEALS



          Norma Jean Clark v. The State of
STYLE:    Texas                                       CCA#:
                                                                       172 -IS
         APPBLLAslT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Kgfl/ttTb                                    JUDGE:

DATE:       OVl^l^S-                                  SIGNED:                           PC:

JUDGE:    /t/t /L^t^i^^                               PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD